 Case 8:20-cv-00043-SB-ADS Document 153-3 Filed 10/02/20 Page 1 of 29 Page ID
                                  #:1953



1    COLIN REARDON (NY Bar #4945655)
     E-mail: colin.reardon@cfpb.gov
2    Phone: (202) 435-9668
     E. VANESSA ASSAE-BILLE (NY Bar #5165501)
3    E-mail: elisabeth.assae-bille@cfpb.gov
     Phone: (202) 435-7688
4    1700 G Street, NW
     Washington, D.C. 20552
5    Fax: (202) 435-5471
6    LEANNE E. HARTMANN (CA Bar #264787) – Local Counsel
     E-mail: leanne.hartmann@cfpb.gov
7    Phone: (415) 844-9787
     301 Howard St., Suite 1200
8    San Francisco, CA 94105
     Fax: (415) 844-9788
9
     Attorneys for Plaintiff Bureau of Consumer Financial Protection
10
11                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
12
13   Bureau of Consumer Financial Protection, )
                                              ) Case No.: 8-20-cv-00043-JVS-ADS
14                    Plaintiff,              )
                                              )
15        vs.                                 )
                                              )
16   Chou Team Realty, LLC et al.,            )
                                              )
17                    Defendants.             )
                                              )
18                                            )
19
20           PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF
21      DOCUMENTS TO DEFENDANT FRANK ANTHONY SEBREROS
22         Pursuant to Federal Rule of Civil Procedure 34, Plaintiff, the Bureau of
23   Consumer Financial Protection (“Bureau”), hereby requests that Defendant
24   Frank Anthony Sebreros (“Defendant” or “you”) respond to the Bureau’s First
25   Request for Production of Documents (“Request”) within the time period
26   prescribed by the Federal Rules of Civil Procedure, and produce the following
27   documents for inspection within thirty (30) days of service by uploading it to
28
                PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
                        TO DEFENDANT FRANK ANTHONY SEBREROS
                                             1
 Case 8:20-cv-00043-SB-ADS Document 153-3 Filed 10/02/20 Page 2 of 29 Page ID
                                  #:1954



1    the Bureau’s Extranet or through another means agreed upon with counsel for
2    the Bureau.
3                                    INSTRUCTIONS
4          1.      If in responding to this Request, Defendant encounters any
5    ambiguities when construing a request or definition, the response shall set forth
6    the matter deemed ambiguous and the construction used in responding.
7          2.      If you withhold a document under a claim of privilege (including,
8    but not limited to, the work product doctrine), you shall provide the information
9    set forth in Fed. R. Civ. P. 26(b)(5).
10         3.      When a document contains both privileged and non-privileged
11   material, the non-privileged material must be disclosed to the fullest extent
12   possible without disclosing the privileged material. If a privilege (or other basis
13   for withholding the information) is asserted with regard to part of the material
14   contained in a document, Defendant must clearly identify the portions as to
15   which the privilege or other basis is claimed. When a document has been
16   redacted or altered in any fashion, provide as to each document the information
17   set forth in Paragraph 2 above with respect to the redaction or alteration. Any
18   redaction must be clearly visible on the redacted document.
19         4.      If Defendant objects to the production of any requested
20   document(s) on grounds other than privilege, state with specificity the grounds
21   for objecting to the requested document(s), including the reasons. If responsive
22   materials are being withheld on the basis of any objection, include that
23   information in your response. If, with respect to any document request, there
24   are no responsive documents, state so in writing.
25         5.      Responsive documents shall be produced in the form required in
26   Section B of the attached “Document Submission Standards.”
27
28
                PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
                        TO DEFENDANT FRANK ANTHONY SEBREROS
                                              2
 Case 8:20-cv-00043-SB-ADS Document 153-3 Filed 10/02/20 Page 3 of 29 Page ID
                                  #:1955



1          6.      Responsive documents shall be uploaded to the Bureau’s Extranet
2    consistent with the instructions in the attached guide “What is the CFPB
3    Extranet?”
4          7.      Unless otherwise specified, the documents called for by this
5    Request are documents in Defendant’s possession, custody, or control that were
6    applicable, effective, prepared, written, generated or sent, dated or received at
7    any time since January 1, 2015.
8          8.      If any material called for by this Request contains sensitive
9    personally identifiable information or sensitive health information of any
10   individual, please contact Bureau counsel before sending this material to
11   discuss ways to protect such information during productions.
12         9.      Pursuant to Fed. R. Civ. P. 26(e), Defendant is under a duty to
13   supplement any response to this Request for which Defendant learns that the
14   response is in some material respect incomplete or incorrect.
15                                     DEFINITIONS
16         Notwithstanding any definition set forth below, each word, term, or
17   phrase used in this Request is intended to have the broadest meaning permitted
18   under the Federal Rules of Civil Procedure. As used in this Request, the
19   following terms shall be interpreted in accordance with these definitions.
20         1.      “Any” includes the word “all,” and “all” includes the word “any.”
21         2.      “Automated Mailers” means Automated Mailers and its owners,
22   officers, directors, members, employees, agents, and independent contractors.
23         3.      “Communication” means any written or electronic transmission,
24   regardless of form, from one Person to another Person, including any
25   attachments thereto.
26         4.      “Concerning” means relating to, referring to, discussing,
27   describing, reflecting, containing, analyzing, studying, reporting, commenting,
28
                  PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
                          TO DEFENDANT FRANK ANTHONY SEBREROS
                                              3
 Case 8:20-cv-00043-SB-ADS Document 153-3 Filed 10/02/20 Page 4 of 29 Page ID
                                  #:1956



1    evidencing, constituting, comprising, showing, setting forth, considering,
2    recommending, or pertaining to, in whole or in part.
3          5.       “Consumer Report” means a “consumer report,” as that term is
4    defined in Section 603(d) of the Fair Credit Reporting Act (FCRA), 15 U.S.C.
5    § 1681a(d).
6          6.       “Consumer Reporting Agency” means a “consumer reporting
7    agency,” as that term is defined in Section 603(f) of FCRA, 15 U.S.C.
8    § 1681a(f).
9          7.       “Debt Relief Service” means any product, service, plan, or
10   program represented, directly or by implication, to renegotiate, settle, or in any
11   way alter the terms of payment or other terms of the debt, including a student
12   loan debt, mortgage loan debt, or credit card debt, between a person and one or
13   more creditors or debt collectors, including, but not limited to, a reduction in
14   the balance, interest rate, or fees owed by a person to a creditor or debt
15   collector.
16         8.       “Docs Done Right” means Docs Done Right, Inc. and Docs Done
17   Right, LP, and their owners, limited partners, officers, employees, agents, and
18   independent contractors.
19         9.       “Document” means the original and any non-identical copy (such
20   as a draft or annotated copy) of any document or electronically stored
21   information to the fullest extent and with the broadest interpretation of those
22   terms under Fed. R. Civ. P. 34(a)(1)(A) and the Local Civil Rules for the
23   Central District of California.
24         10.      “Lend Tech” means Lend Tech Loans, Inc., and its owners,
25   officers, directors, employees, agents, and independent contractors.
26
27
28
                   PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
                           TO DEFENDANT FRANK ANTHONY SEBREROS
                                              4
 Case 8:20-cv-00043-SB-ADS Document 153-3 Filed 10/02/20 Page 5 of 29 Page ID
                                  #:1957



1          11.      “Monster Loans” means Chou Team Realty, LLC f/k/a Chou Team
2    Realty, Inc., d/b/a Monster Loans, d/b/a MonsterLoans, and its owners, officers,
3    directors, members, employees, agents, and independent contractors.
4          12.      “Person” means an individual, partnership, company, corporation,
5    association (incorporated or unincorporated), trust, estate, cooperative
6    organization, governmental or regulatory body, or other entity.
7          13.      “Prescreened Consumer Reports” means Consumer Reports
8    relating to consumers furnished by a Consumer Reporting Agency in
9    connection with credit or insurance transactions that are not initiated by the
10   consumers, pursuant to 15 U.S.C. § 1681b(c).
11         14.      “Student Loan Debt Relief Defendants” means the following
12   Persons, and their owners, limited partners, officers, employees, agents, and
13   independent contractors:
14               a. Assure Direct Services, Inc.;
15               b. Assure Direct Services, LP;
16               c. Certified Doc Prep, Inc.;
17               d. Certified Doc Prep Services, LP;
18               e. Docu Prep Center, Inc.;
19               f. Document Preparation Services, LP;
20               g. Direct Document Solutions, Inc.;
21               h. Direct Document Solutions, LP;
22               i. Secure Preparation Services, Inc.; and
23               j. Secure Preparation Services, LP.
24                               DOCUMENT REQUESTS
25         1.       All documents that support, contradict, refute, or rebut the
26   affirmative defenses asserted in your Answer to the Bureau’s Complaint (or
27   your Answer to any Amended Complaint).
28
                  PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
                          TO DEFENDANT FRANK ANTHONY SEBREROS
                                                5
 Case 8:20-cv-00043-SB-ADS Document 153-3 Filed 10/02/20 Page 6 of 29 Page ID
                                  #:1958



1          2.      A copy of each unique version of talking points, telemarketing or
2    other scripts, FAQs, or other materials used by the Student Loan Debt Relief
3    Defendants to communicate with consumers.
4          3.      All communications concerning talking points, telemarketing or
5    other scripts, FAQs, or other materials used by the Student Loan Debt Relief
6    Defendants to communicate with consumers.
7          4.      A copy of each unique version of templates used by the Student
8    Loan Debt Relief Defendants to send direct mail.
9          5.      All training materials provided or made available to any employees
10   or agents of the Student Loan Debt Relief Defendants with responsibilities
11   concerning communicating with consumers, including sales persons.
12         6.      To the extent not already provided, all documents concerning the
13   Student Loan Debt Relief Defendants’ representations to consumers
14   concerning:
15                 a.    Obtaining lower interest rates on federal student loans;
16                 b.    Obtaining a higher credit score by consolidating federal
17                 student loans;
18                 c.    The effect of consolidating federal student loans on the
19                 identity of the consumer’s servicer; and
20                 d.    The U.S. Department of Education acting as the servicer of
21                 federal student loans that have been consolidated.
22         7.      All documents concerning the fees charged by the Student Loan
23   Debt Relief Defendants, including documents concerning the amount, timing,
24   collection, and disbursement of such fees.
25         8.      All documents concerning Docs Done Right charging or collecting
26   fees on behalf of the Student Loan Debt Relief Defendants or disbursing fees to
27   the Student Loan Debt Relief Defendants.
28
                PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
                        TO DEFENDANT FRANK ANTHONY SEBREROS
                                             6
 Case 8:20-cv-00043-SB-ADS Document 153-3 Filed 10/02/20 Page 7 of 29 Page ID
                                  #:1959



1            9.     All documents concerning Docs Done Right’s entitlement to and
2    receipt of a portion of the fees charged by the Student Loan Debt Relief
3    Defendants.
4            10.    All documents concerning Debt Pay Gateway charging or
5    collecting fees on behalf of the Student Loan Debt Relief Defendants or
6    disbursing fees to the Student Loan Debt Relief Defendants.
7            11.    All documents concerning the process and procedures used by the
8    Student Loan Debt Relief Defendants for consumers who paid fees by credit
9    card.
10           12.    All communications concerning any credit card merchant accounts
11   that the Student Loan Debt Relief Defendants used or applied to use to charge
12   consumers who paid fees by credit cards.
13           13.    All documents concerning any complaints from consumers, from
14   state or federal regulators or state attorneys general, or from third parties on
15   behalf of consumers (such as private attorneys, the Better Business Bureau,
16   etc.) concerning the Student Loan Debt Relief Defendants’ services, including
17   any responses and any internal communications or summaries.
18           14.    To the extent not already provided, all documents concerning any
19   requests for refunds from consumers, from state or federal regulators or state
20   attorneys general, or from third parties on behalf of consumers (such as private
21   attorneys, the Better Business Bureau, etc.) concerning the Student Loan Debt
22   Relief Defendants’ services, including any responses and any internal
23   communications or summaries.
24           15.    All documents, including communications, concerning the
25   acquisition of Prescreened Consumer Reports by Monster Loans for use by the
26   Student Loan Debt Relief Defendants.
27
28
                   PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
                           TO DEFENDANT FRANK ANTHONY SEBREROS
                                              7
 Case 8:20-cv-00043-SB-ADS Document 153-3 Filed 10/02/20 Page 8 of 29 Page ID
                                  #:1960



1          16.    All documents, including communications, concerning the use of
2    Prescreened Consumer Reports by the Student Loan Debt Relief Defendants.
3          17.    All documents, including communications, concerning the
4    acquisition of Prescreened Consumer Reports by Lend Tech for use by any
5    Person.
6          18.    All documents, including communications, concerning the use by
7    any Person of Prescreened Consumer Reports purchased through Lend Tech’s
8    Experian account.
9          19.    All documents, including communications, concerning the creation
10   or operations of Lend Tech.
11         20.    All communications between Experian and Lend Tech, or between
12   Experian and any Person acting on behalf of Lend Tech.
13         21.    All records concerning Lend Tech’s purchases of Prescreened
14   Consumer Reports from Experian, including invoices and order summaries.
15         22.    All communications concerning the transfer of Experian
16   Prescreened Consumer Reports from Lend Tech to any other Person.
17         23.    All documents evidencing the payment of Experian’s invoices to
18   Lend Tech.
19         24.    All communications concerning payment of Experian’s invoices to
20   Lend Tech.
21         25.    All documents concerning any complaints from consumers, from
22   state or federal regulators or state attorneys general, or from third parties on
23   behalf of consumers (such as private attorneys, the Better Business Bureau,
24   etc.) concerning Lend Tech’s acquisition of Prescreened Consumer Reports
25   from Experian, including any responses and any internal communications or
26   summaries.
27
28
                 PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
                         TO DEFENDANT FRANK ANTHONY SEBREROS
                                              8
 Case 8:20-cv-00043-SB-ADS Document 153-3 Filed 10/02/20 Page 9 of 29 Page ID
                                  #:1961



1          26.    To the extent not already provided, all documents concerning
2    efforts to use or obtain Prescreened Consumer Reports from Experian to market
3    Debt Relief Services.
4          27.    To the extent not already provided, all communications to, from, or
5    copying you, Eduardo Martinez, or Belal Abdelfattah a/k/a Bill Abdel
6    relating to Lend Tech, to Lend Tech’s Experian account, or to Prescreened
7    Consumer Reports.
8          28.    All communications concerning the closure or cessation of
9    operations of the Student Loan Debt Relief Defendants, including in response to
10   the Bureau’s issuance of civil investigative demands.
11         29.    All monthly or other periodic investor updates to the limited
12   partners of the Student Loan Debt Relief Defendants.
13         30.    All communications concerning meetings between the limited
14   partners and general partners of any of the Student Loan Debt Relief
15   Defendants (including PAC meetings).
16         31.    All communications concerning distributions to the limited
17   partners of the Student Loan Debt Relief Defendants, including concerning
18   decisions to issue or not issue distributions.
19         32.    All non-privileged documents concerning compliance by Monster
20   Loans, Lend Tech, or the Student Loan Debt Relief Defendants with the FCRA,
21   15 U.S.C. § 1681 et seq., including as it applies to using or obtaining Consumer
22   Reports to market, offer, or provide Debt Relief Services.
23         33.    All non-privileged documents concerning compliance by the
24   Student Loan Debt Relief Defendants with the Telemarketing Sales Rule, 16
25   C.F.R. Part 310, including as it applies to the timing of charging fees by
26   companies engaged in offering or providing Debt Relief Services.
27
28
                 PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
                         TO DEFENDANT FRANK ANTHONY SEBREROS
                                              9
Case 8:20-cv-00043-SB-ADS Document 153-3 Filed 10/02/20 Page 10 of 29 Page ID
                                  #:1962



1          34.    All non-privileged documents concerning the making of false or
2    misleading representations by the Student Loan Debt Relief Defendants in
3    marketing or in offering or providing their services.
4
5    Dated: July 14, 2020                   Respectfully Submitted,
6
                                            /s/ Colin Reardon
7                                           Colin Reardon (pro hac vice)
                                            E. Vanessa Assae-Bille (pro hac vice)
8                                           Leanne E. Hartmann
                                            Bureau of Consumer Financial Protection
9                                           1700 G Street, NW
                                            Washington, D.C. 20552
10
                                            Attorneys for Plaintiff Bureau of
11                                          Consumer Financial Protection
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                 PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
                         TO DEFENDANT FRANK ANTHONY SEBREROS
                                            10
Case 8:20-cv-00043-SB-ADS Document 153-3 Filed 10/02/20 Page 11 of 29 Page ID
                                  #:1963



1                             CERTIFICATE OF SERVICE
2          I, Colin Reardon, certify pursuant to Local Rule 5-3.2.1 that on this day,
3    July 14, 2020, I caused to be served by e-mail1 this discovery request on each of
4    the following parties:
5          1.     Jawad Nesheiwat
                   c/o Pete Lepiscopo, counsel for Jawad Nesheiwat
6                 Lepiscopo & Associates
                  695 Town Center Drive, 7th Floor
7                 Costa Mesa, CA 92626
                  E-mail address: plepiscopo@att.net
8
           2.     Kenneth Lawson
9                  c/o William Rothbard, counsel for Kenneth Lawson
                  Law Offices of William I. Rothbard
10                2333 Canyonback Road
                  Los Angeles, California 90049
11                E-mail address: bill@rothbardlaw.com
12         3.     XO Media, LLC
                    c/o William Rothbard, counsel for XO Media, LLC
13                Law Offices of William I. Rothbard
                  2333 Canyonback Road
14                Los Angeles, California 90049
                  E-mail address: bill@rothbardlaw.com
15
           4.     Frank Anthony Sebreros
16                 c/o Jeffrey Benice
                  Benice Law
17                3080 Bristol Street, Sixth Floor, Suite 630
                  Costa Mesa, CA 92626
18                E-mail address: JSB@JeffreyBenice.com
19
           I further certify, pursuant to Local Rule 5-3.2.1, that on this day, July 14,
20
     2020, I caused to be served by Certified Mail, Return Receipt, this discovery
21
     request on each of the following parties:
22
           5.     David Sklar
23                 c/o David Holt, counsel for David Sklar
                  The Holt Law Firm
24                1432 Edinger Avenue, Ste. 130
                  Tustin, CA 92780
25
26
     1
      Each of the listed parties have consented in writing to accept service of
27   discovery requests and responses by email. See Fed. R. Civ. P. 5(b)
28
                PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
                        TO DEFENDANT FRANK ANTHONY SEBREROS
                                             11
Case 8:20-cv-00043-SB-ADS Document 153-3 Filed 10/02/20 Page 12 of 29 Page ID
                                  #:1964



1        6.    Docs Done Right, Inc.
                c/o David Holt, counsel for Docs Done Right, Inc.
2              The Holt Law Firm
               1432 Edinger Avenue, Ste. 130
3              Tustin, CA 92780
4        7.    Docs Done Right, LP
                c/o David Holt, counsel for Docs Done Right, LP
5              The Holt Law Firm
               1432 Edinger Avenue, Ste. 130
6              Tustin, CA 92780
7        8.    Lend Tech Loans, Inc.
                c/o David Holt, counsel for Lend Tech Loans, Inc.
8              The Holt Law Firm
               1432 Edinger Avenue, Ste. 130
9              Tustin, CA 92780
10       9.    Eduardo Martinez
                c/o David Holt, counsel for Eduardo Martinez
11             The Holt Law Firm
               1432 Edinger Avenue, Ste. 130
12             Tustin, CA 92780
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
              PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
                      TO DEFENDANT FRANK ANTHONY SEBREROS
                                       12
Case 8:20-cv-00043-SB-ADS Document 153-3 Filed 10/02/20 Page 13 of 29 Page ID
                                  #:1965




 Discovery Requests
 Document Submission
 Standards
 BCFP Office of Enforcement




1    BUREAU OF CONSUMER FINANCIAL PROTECTION – DOCUMENT SUBMISSION STANDARDS   July 2018
Case 8:20-cv-00043-SB-ADS Document 153-3 Filed 10/02/20 Page 14 of 29 Page ID
                                  #:1966




Discovery Document Submission Standards
This describes the technical requirements for producing electronic document collections to the
Bureau of Consumer Financial Protection (“the Bureau”)’s Office of Enforcement. All documents
shall be produced in complete form, in color when necessary to interpret the document,
unredacted unless privileged, and shall not be edited, cut, or expunged. These standards must
be followed for all documents you submit in response to all discovery requests. Any proposed
file formats other than those described below must be discussed with the legal and technical
staff of the Bureau’s Office of Enforcement prior to submission.




2    BUREAU OF CONSUMER FINANCIAL PROTECTION – DOCUMENT SUBMISSION STANDARDS
Case 8:20-cv-00043-SB-ADS Document 153-3 Filed 10/02/20 Page 15 of 29 Page ID
                                  #:1967




Table of Contents
Discovery Document Submission Standards ........................................................................... 2

Table of Contents .................................................................................................................. 3

A. Transmittal Instructions .................................................................................................. 4

B.        Delivery Formats ............................................................................................................ 6

     1)        General ESI Standards .............................................................................................................6

     2)        Native and Image Production ..................................................................................................6
          a)      Metadata File ...............................................................................................................................................6
          b)      Document Text .............................................................................................................................................9
          c)      Linked Native Files........................................................................................................................................9
          d)      Images ........................................................................................................................................................10
          e)      Image Cross Reference File ........................................................................................................................10

     3)        PDF File Production ...............................................................................................................11

     4)        Transactional Data ................................................................................................................11

     5)        Audio/Video/Electronic Phone Records .................................................................................11

C.        Production of Partially Privileged Documents ................................................................ 13




3          BUREAU OF CONSUMER FINANCIAL PROTECTION – DOCUMENT SUBMISSION STANDARDS
Case 8:20-cv-00043-SB-ADS Document 153-3 Filed 10/02/20 Page 16 of 29 Page ID
                                  #:1968




A. Transmittal Instructions
    1) The written response to a request for production should include the following:
       a) Name of the party making the production and the date of the discovery request to
           which the submission is responsive.
       b) List of each piece of media (hard drive, thumb drive, DVD or CD) included in the
           production (refer to the media by the unique number assigned to it, see ¶ 4)
       c) List of custodians, identifying:
           i) The Bates Range (and any gaps therein) for each custodian,
           ii) Total number of images for each custodian, and
           iii) Total number of native files for each custodian
       d) List of fields in the order in which they are listed in the metadata load file.
       e) The specification(s) or portions thereof of the discovery request to which the
           submission is responsive.
    2) Documents created or stored electronically MUST be produced in their original
       electronic format, not converted to another format such as PDF.
    3) Data may be produced on CD, DVD, USB thumb drive, or hard drive; use the media
       requiring the least number of deliverables.
       a) Magnetic media shall be carefully packed to avoid damage and must be clearly
           marked on the outside of the shipping container:
           i) “MAGNETIC MEDIA – DO NOT USE METAL DETECTOR”
           ii) “MAY BE OPENED FOR POSTAL INSPECTION”
       b) CD-R CD-ROMs should be formatted to ISO 9660 specifications;
       c) DVD-ROMs for Windows-compatible personal computers are acceptable;
       d) USB 2.0 thumb drives for Windows-compatible personal computers are
           acceptable;
       e) USB 3.0 or USB 3.0/eSATA external hard disk drives, formatted in a Microsoft
           Windows-compatible file system (FAT32 or NTFS), uncompressed data are
           acceptable.
    4) Label all media with the following:
       a) Case number
       b) Production date
       c) Bates range
       d) Disk number (1 of X), if applicable
       e) Name of producing party
       f) A unique production number identifying each production
    5) All productions must be produced free of computer viruses.

4    BUREAU OF CONSUMER FINANCIAL PROTECTION – DOCUMENT SUBMISSION STANDARDS
Case 8:20-cv-00043-SB-ADS Document 153-3 Filed 10/02/20 Page 17 of 29 Page ID
                                  #:1969



    6) All produced media must be encrypted. Encryption format must be agreed upon prior to
       production.
       a) Data deliveries should be encrypted at the disc level.
       b) Decryption keys should be provided separately from the data delivery via email or
           phone.
    7) Passwords for documents, files, and compressed archives should be provided separately
       either via email or in a separate cover letter from the data.




5    BUREAU OF CONSUMER FINANCIAL PROTECTION – DOCUMENT SUBMISSION STANDARDS
Case 8:20-cv-00043-SB-ADS Document 153-3 Filed 10/02/20 Page 18 of 29 Page ID
                                  #:1970




B. Delivery Formats
    1) General ESI Standards

       All productions must follow the specifications outlined below:

       De-duplication
       De-duplication of documents should be applied across custodians (global); each
       custodian should be identified in the Custodian field in the metadata load file separated
       by semi-colon. The first name in the Custodian list should represent the original holder
       of the document.

       Bates Numbering Documents
       The Bates number must be a unique, sequential, consistently formatted identifier, i.e.,
       an alpha prefix unique to each producing party along with a fixed length number, i.e.,
       ABC0000001. This format must remain consistent across all productions. There should
       be no space in between the prefix and the number. The number of digits in the numeric
       portion of the format should not change in subsequent productions, nor should hyphens
       or other separators be added or deleted.

       Document Retention / Preservation of Metadata
       The recipient of a discovery request should use reasonable measures to maintain the
       original native source documents in a manner so as to preserve the metadata associated
       with these electronic materials as it existed at the time of the original creation.

    2) Native and Image Production
       In general, and subject to the specific instructions below: (1) produce electronic
       documents in their complete native/original format along with corresponding bates-
       labeled single page TIFF images (with the exception of large spreadsheets and/or text
       files, those files should be processed and a placeholder TIFF image indicating that they
       were produced natively provided); (2) scan and process all paper documents into single
       page TIFF images, OCR the images, and apply bates numbers to each page of the image;
       (3) produce fully searchable document level text for every produced document; and (4)
       produce metadata for every produced document in a data file that conforms to the
       specific instructions below.

       a) Metadata File

6    BUREAU OF CONSUMER FINANCIAL PROTECTION – DOCUMENT SUBMISSION STANDARDS
Case 8:20-cv-00043-SB-ADS Document 153-3 Filed 10/02/20 Page 19 of 29 Page ID
                                  #:1971



            All produced documents, regardless of their original file format, must be produced
            with the below-described metadata fields in a data file (.DAT).
            i) The first line of the .DAT file must be a header row identifying the field names.
            ii) The .DAT file must use the following default delimiters:

TABLE 1:   DAT FILE DELIMITERS


                 Comma                       ¶                ASCII character (020)

                 Quote                       þ                ASCII character (254)


                 Newline                     ®                ASCII character (174)




            iii) Date fields should be provided in the format: mm/dd/yyyy
            iv) All attachments should sequentially follow the parent document/email.
            v) All documents shall be produced in both their native/original form and as a
                 corresponding bates-labeled single page TIFF image; provide the link to the
                 original/native document in the NATIVELINK field.
            vi) Produce extracted metadata for each document in the form of a .DAT file, and
                 include these fields (fields should be listed but left blank if not applicable):

TABLE 2:   DAT FILE FIELDS

    Field Name                        Description
                                     Required Fields
    BATES_BEGIN                  First Bates number of native file document/email
                                 Last Bates number of native file document/email
    BATES_END                    **The BATES_END field should be populated for single
                                 page documents/emails
    ATTACH BEGIN                 First Bates number of attachment/family range
    ATTACH END                   Last Bates number of attachment/family range
                                 Populates parent records with original filenames of all
    ATTACH_NAME
                                 attached records, separated by semi-colons.
    PRIV                         Indicate “YES” if document has a Privilege claim
                                 Indicate Interrogatory number(s) document is
    ROG_NUM                      responsive to. (ROG ##) If multiple, separate by
                                 semi-colon
    DR_NUM                       Indicate Document Request document is responsive to.

7      BUREAU OF CONSUMER FINANCIAL PROTECTION – DOCUMENT SUBMISSION STANDARDS
Case 8:20-cv-00043-SB-ADS Document 153-3 Filed 10/02/20 Page 20 of 29 Page ID
                                  #:1972



                              (DR ##) If multiple, separate by semi-colon
                              Email: Populate field as “E-Mail”
                              Email Attachment: Populate field as “Attachment
                                                   (E-mail)”
    RECORDTYPE
                              Loose Native: Populate field as “E-Document”
                              Other Attachment: Populate field as “Attachment”
                              Scanned Paper: Populate field as “Paper”
                              Individual(s) or department(s) from which
                              the record originated
    CUSTODIAN
                              **semi-colon should be used to separate multiple
                              entries
                              Email: Filename of loose email or subject of non-loose
    FILENAME                  email
                              Non-email: original file name
    PGCOUNT                   Number of pages in document/email
    MD5HASH                   The 32 digit value representing each unique document
                              Email: Path to email container and email container
    SOURCE                    name
                              Non-email: Original path to source archive folder or files
                              Email: Folder path within email container
    FOLDERPATH
                              Non-email: Folder path to file
    DATE_CREATED              The date the electronic file was created
    TIME_CREATED              The time the electronic file was created
    DATE_MOD                  Date an electronic file was last modified
    TIME_MOD                  Time an electronic file was last modified
    PRINT_DATE                Date the document was last printed
    PRINT_TIME                Time the document was last printed
    FILE_SIZE                 Size of native file document/email in KB
                              The file extension representing the email or
    FILE_EXT
                              native file document
                              Email: (empty)
    AUTHOR
                              Non-email: Author of the document
    SUBJECT                   Subject metadata from electronic files (non-email)
    COMPANY                   Company (organization) metadata from electronic files
                              Hyperlink to the email or native file document
    NATIVELINK                **The linked file must be named per the BATES_BEGIN
                              Number
                              Contains path to OCR/Extracted text file that is titled
    TEXTPATH
                              after the document BATES_BEGIN
                     Additional Fields for Email Productions
    FROM                      Sender of email

8     BUREAU OF CONSUMER FINANCIAL PROTECTION – DOCUMENT SUBMISSION STANDARDS
Case 8:20-cv-00043-SB-ADS Document 153-3 Filed 10/02/20 Page 21 of 29 Page ID
                                  #:1973



                                 Recipient(s) of email
    TO                           **semi-colon should be used to separate multiple
                                 entries
                                 Carbon copy recipient(s)
    CC                           **semi-colon should be used to separate multiple
                                 entries
                                 Blind carbon copy recipient(s)
    BCC                          **semi-colon should be used to separate multiple
                                 entries
    EMAIL_SUBJECT                “Subject” line of the email
    DATE_SENT                    Date and time that the email message was sent.
    DATE_RECVD                   Date and time that the email message was received.

    TIME_ZONE                    Time Zone processed in

    CONVERSATION_INDEX           Conversation thread ID/Index value
                                 Populated only for email attachments, this field will
    PARENT_ID                    display the Image Tag field value of the attachment
                                 record’s parent.



          b) Document Text
             Searchable text of the entire document must be provided for every record, at the
             document level.
             i) Extracted text must be provided for all documents that originated in electronic
                  format.
                  Note: Any document in which text cannot be extracted must be OCR’d.
             ii) For documents redacted on the basis of any privilege, provide the OCR text for
                  unredacted/unprivileged portions.
             iii) The text should be delivered in the following method: As multi-page ASCII text
                  files with the files named the same as the Bates_Begin field. Text files can be
                  placed in a separate folder or included with the .TIFF files.
          c) Linked Native Files
             Copies of original email and native file documents/attachments must be included for
             all electronic productions.
             i) Native file documents must be named per the BATES_BEGIN number (the
                  original file name should be preserved and produced in the FILENAME metadata
                  field).
             ii) The full path of the native file must be provided in the .DAT file in the

9        BUREAU OF CONSUMER FINANCIAL PROTECTION – DOCUMENT SUBMISSION STANDARDS
Case 8:20-cv-00043-SB-ADS Document 153-3 Filed 10/02/20 Page 22 of 29 Page ID
                                  #:1974



               NATIVELINK field.
       d) Images
          i) Images should be single-page, Group IV TIFF files, scanned at 300 dpi.
          ii) File names should be titled per endorsed bates number.
          iii) Color should be preserved when necessary to interpret the document.
          iv) Bates numbers should be endorsed on the lower right corner of all images.
          v) For documents partially redacted on the basis of any privilege, ensure the
               redaction box is clearly labeled “REDACTED”.
       e) Image Cross Reference File
          i) The image cross-reference file is needed to link the images to the
               database. It is a comma-delimited file consisting of seven fields per line. There
               must be a line in the cross-reference file for every image in the database.

TABLE 3:   IMAGE CROSS REFERENCE FILE FIELDS


               Field Title        Description
                ImageID            The unique designation use to identify an image.
                                   Note: This imageID key must be a unique and fixed length
                                   number. This number will be used in the.DAT file as the ImageID
                                   field that links the database to the images. The format of
                                   this image key must be consistent across all productions. We
                                   recommend that the format be an eight digit number to allow
                                   for the possible increase in the size of a production.
                VolumeLabel        Optional
                ImageFilePath      The full path to the image file.
                                   The letter “Y” denotes the first page of a document. If this field
                DocumentBreak
                                   is blank, then the page is not the first page of a document.
                FolderBreak        Leave empty
                BoxBreak           Leave empty
                PageCount          Optional
                                   *This file should not contain a header row.



              SAMPLE:
              IMG0000001,OPTIONALVOLUMENAME,E:\001\IMG0000001.TIF,Y,,,3
              IMG0000002,OPTIONALVOLUMENAME,E:\001\IMG0000002.TIF,,,,
              IMG0000003,OPTIONALVOLUMENAME,E:\001\IMG0000003.TIF,,,,
              IMG0000004,OPTIONALVOLUMENAME,E:\001\IMG0000003.TIF,Y,,,1
              IMG0000005,OPTIONALVOLUMENAME,E:\001\IMG0000003.TIF,Y,,,2



10   BUREAU OF CONSUMER FINANCIAL PROTECTION – DOCUMENT SUBMISSION STANDARDS
Case 8:20-cv-00043-SB-ADS Document 153-3 Filed 10/02/20 Page 23 of 29 Page ID
                                  #:1975



              IMG0000006,OPTIONALVOLUMENAME,E:\001\IMG0000003.TIF,,,,


     3) PDF File Production
        When approved, Adobe PDF files may be produced in lieu of TIFF images for scanned
        paper productions (metadata must also be produced in accordance with the instructions
        above):
        a) PDF files should be produced in separate folders named by the Custodian.
        b) All PDFs must be unitized at the document level, i.e. each PDF should represent a
             discrete document; a single PDF cannot contain multiple documents.
        c) All attachments should sequentially follow the parent document.
        d) All PDF files must contain embedded text that includes all discernible words within
             the document, not selected text only. This requires all layers of the PDF to be
             flattened first.
        e) If PDF files are Bates endorsed, the PDF files must be named by the Bates range
        f) The metadata load file listed in 2.a. should be included.
     4) Transactional Data
        If transactional data must be produced, further discussion must be had to ensure the
        intended export is properly composed. If available, a data dictionary should accompany
        the production, if unavailable; a description of fields should accompany transactional
        data productions. The following formats are acceptable:
             •MS Access
             •XML
             •CSV
             •TSV
             •Excel (with prior approval)
     5) Audio/Video/Electronic Phone Records
        a) Audio files must be produced in a format that is playable using Microsoft Windows
            Media Player. Types of audio files that will be accepted include:
            •Nice Systems audio files (.aud). AUD files offer efficient compression and would be
            preferred over both NMF and WAV files.
            •Nice Systems audio files (.nmf).
            •WAV Files
            •MP3, MP4
            •WMA
            •AIF

            Produced audio files must be in a separate folder compared to other data in the

11    BUREAU OF CONSUMER FINANCIAL PROTECTION – DOCUMENT SUBMISSION STANDARDS
Case 8:20-cv-00043-SB-ADS Document 153-3 Filed 10/02/20 Page 24 of 29 Page ID
                                  #:1976



           production.

           Additionally, the call information (metadata) related to each audio recording must
           be produced if it exists. The metadata file must be produced in delimited text format
           (DAT, CSV, or TXT), using a tab or pipe delimiter. Field names must be included in the
           first row of the metadata file. Please note that the field names are case sensitive and
           should be created as listed below. The metadata must include, if available, the
           following fields:



TABLE 4:   AUDIO METADATA FIELDS



              Field Name                           Description
               AgentName                            Name of agent/employee
               AgentId                              Unique identifier of agent/employee
               Group                                Name for a collection of agents
               Supervisor                           Name of the Agent’s supervisor
               Site                                 Location of call facility
               DNIS                                 Dialed Number Identification Service,
                                                    identifies the number that was originally
                                                    called
               Extension                            Extension where call was routed
               CallDirection                        Identifies whether the call was inbound,
                                                    outbound, or internal
               CallType                             Purpose of the call
               DURATION                             Duration of call
               CustomerId                           Customer's identification number
               CustomerCity                         Customer's city of residence
               CustomerState                        Customer's state of residence
               CallDateTime                         Date and start time of call (MM/DD/YYYY
                                                    HH:MM:SS)
               CUSTOMERNAME                         Name of person called
               FileName                             Filename of audio file
               BATES_BEGIN                          Unique number of the audio file
               CALLEDPARTYNUMBER                    The call center or phone number called
               CALLSIZE                             File size of audio file
               CALLSERVICE                          Call service code
               MD5HASH                              The 32 digit value representing each unique
                                                    document
               DOC_REQ                              Document request number to which the file is
                                                    responsive
               CUSTODIAN                            Individual(s) or department(s) from which the

12   BUREAU OF CONSUMER FINANCIAL PROTECTION – DOCUMENT SUBMISSION STANDARDS
Case 8:20-cv-00043-SB-ADS Document 153-3 Filed 10/02/20 Page 25 of 29 Page ID
                                  #:1977



               Field Name                            Description
                                                      recording originated
                FOLDERPATH                            Folder path of the audio file in the original
                                                      source
                SOURCE                                Original path to where the source file resided
                TIMEZONE                              The time zone of the original call
                GROUPID                               A unique group identifier for grouping multiple
                                                      calls
                CODEC                                 Encoding/decoding of the audio digital stream
                BITRATE                               The number of bits that are conveyed or
                                                      processed per unit of time



               Supported Date Format                  Example

                mm/dd/yyyy hh:mm:ss am/pm               01/25/1996 10:45:15 am


            The filename is used to link the metadata to the produced audio file. The file name
            in the metadata and the file name used to identify the corresponding audio file must
            match exactly.

        b) Video files must be produced in a format that is playable using Microsoft Windows
           Media Player along with any available metadata. If it is known that the video files do
           not contain associated audio, indicate this in the accompanying transmittal letter.
           Types of video files accepted include:
           •MPG
           •AVI
           •WMV
           •MOV
           •FLV


C. Production of Partially Privileged Documents
     If a portion of any material called for by a discovery request is withheld based on a claim of
     privilege, those portions may be redacted from the responsive material as long as the
     following conditions are met.

        a) If originally stored as native electronic files, the image(s) of the unredacted portions
           are submitted in a way that preserves the same appearance as the original without


13    BUREAU OF CONSUMER FINANCIAL PROTECTION – DOCUMENT SUBMISSION STANDARDS
Case 8:20-cv-00043-SB-ADS Document 153-3 Filed 10/02/20 Page 26 of 29 Page ID
                                  #:1978



          the redacted material (i.e., in a way that depicts the size and location of the
          redactions). The OCR text will be produced from the redacted image(s). Any
          redacted, privileged material should be clearly labeled to show the redactions on the
          tiff image(s). Any metadata not being withheld for privilege should be produced in
          the DAT file; any content (e.g., PowerPoint speaker notes, Word comments, Excel
          hidden rows, sheets or columns) contained within the native and not being withheld
          for privilege should be tiffed and included in the production.

      b) If originally in hard copy form, the unredacted portions are submitted in a way that
          depicts the size and location of the redactions; for example, if all of the content on a
          particular page is privileged, a blank, sequentially numbered page should be
          included in the production where the responsive material, had it not been
          privileged, would have been located.




14   BUREAU OF CONSUMER FINANCIAL PROTECTION – DOCUMENT SUBMISSION STANDARDS
       Case 8:20-cv-00043-SB-ADS Document 153-3 Filed 10/02/20 Page 27 of 29 Page ID
                                         #:1979


               What is the CFPB Extranet?
The Consumer Financial Protection
Bureau (CFPB) Extranet enables
organizations to securely upload
files and receive a file transfer
receipt.

How does it work?
1. If you would like to send your productions to the
   Bureau via the Extranet, you will need to notify
   the paralegal or other deputy custodian
   assigned to your matter in advance. The
   paralegal will request contact information for any
   individuals in your organization that require
   access to the Extranet. This information is           What else do I need to know?
   needed in order to set up your Extranet
   accounts.                                             Account expiration
2. Once the Extranet Support team sets up the
                                                         Accounts expire 6 months after the creation date
   account, they will send an e-mail with
                                                         per CFPB’s cybersecurity regulations. Accounts
   instructions to activate the account.
                                                         can be re-created quickly by the CFPB’s Paralegal
3. Once activated, files may be uploaded at              or other point of contact.
   https://extranet.cfpb.gov.
4. Choose the folder relevant to your Matter. Files
                                                         Multi-factor authentication
   cannot be uploaded to the root folder.                Extranet access requires the use of a one-time
5. Be sure to choose the correct files to upload.        passcode for each login. Passcodes can be sent
   Once you upload files, you won’t be able to           via e-mail, voice message, or text.
   view, modify, or remove them.
                                                         Upload policies
6. Choose files to upload by selecting the “Upload”
   button or by using drag-and-drop functionality.        Size: Maximum 2 GB per file
7. Uploaded files are transferred to another CFPB         Quantity: There is no limit to how many files can
   server every 20 minutes. After this happens, you       be uploaded simultaneously
   will receive a file transmission receipt e-mail and
   the files will be removed from the Extranet.           File types: A list of prohibited file types is available
                                                          on the ‘CFPB Help’ page (find the link at the top
8. If there is a problem receiving a file, it will be     right of the page)
   noted in the file transmission receipt.

                  Consumer Financial
                  Protection Bureau                                      V 1.2 03/16/2020            Page 1 of 3
      Case 8:20-cv-00043-SB-ADS Document 153-3 Filed 10/02/20 Page 28 of 29 Page ID
                                        #:1980
 Directories: The system does not support
 uploading directories (folders). To upload a
 directory, please compress (or zip) the directory
 and upload the compressed file. Please do not
 encrypt the zip files, as the pipe is already
 encrypted.

Automatic log-out
Your account will be logged out after 10 minutes of
inactivity.

Password policies
   Length: 12 or more characters
   Complexity: must contain a digit, a symbol, an
   uppercase letter and a lowercase letter

Supported browsers
   Microsoft Internet Explorer 8 through 11
   (Compatibility View is not supported)
   Google Chrome 33.x and above

   Apple Safari 5.x and 6.x running on OS X only
   Mozilla Firefox 24.x and above


Having trouble?
Please contact your Deputy Custodian or point of
contact if you have any problems accessing the
system. If necessary, he or she will coordinate
assistance with the CFPB’s technical support team.


Helpful links
Add, edit or remove delivery methods for receiving
one-time passcodes:
https://login.extranet.cfpb.gov/updateprofile


Change your password:
https://login.extranet.cfpb.gov/changepassword




                 Consumer Financial
                 Protection Bureau                         V 1.2 03/16/2020    Page 2 of 3
   Case 8:20-cv-00043-SB-ADS Document 153-3 Filed 10/02/20 Page 29 of 29 Page ID
                                     #:1981


Login and upload flow
 1 Login screen                                5 File browser
    Enter username and password                   Select file(s) for upload




 2 Login screen                                6 Selected folder
    Enter one-time passcode                       Upload any additional files




 3 Root folder                                 7 Wait for files to transfer
    Select folder                                 to CFPB internal servers




                                                     Thi s ca n take up to 20 minutes




 4 Selected folder                             8 Transfer receipt
    Select “Upload”                               Review transfer receipt

                                                                             Note: After your files
                                                                             have been transferred
                                                                             to the CFPB’s internal
                                                                             servers, they are no
                                                                             longer viewable on the
                                                                             Extranet website.




            Consumer Financial
            Protection Bureau                             V 1.2 03/16/2020              Page 3 of 3
